This is an appeal from a final judgment of the Superior Court denying the employee’s claim for partial incapacity compensation from March 1,1970, to date and continuing. The employee suffered an injury to his right eye while operating a hand screw machine at his employer’s place of business on September 23, 1964. The reviewing board concluded "that the employee has demonstrated over the past period of years subsequent to March 1, 1970, that he has been well able to earn more than the average wage... he was earning at the time of his injury of September 23,1964.” See Bajdek’s Case, 321 Mass. 325, 328-329 (1947), and cases cited. See also Korobchuk’s Case, 277 Mass. 534, 536 (1931). An examination of the board’s decision shows that it consists mainly of a recital of the evidence and that it lacks the subsidiary findings necessary to enable a court to understand the basis for its decision. "We again call attention to the requirement that findings on which the conclusion of the board depends be clearly and directly stated.” Whitaker’s Case, 354 Mass. 4, 5 (1968). See Demetrius’s Case, 304 Mass. 285, 286-287 (1939). Compare Trefrey’s Case, 5 Mass. App. Ct. 773 (1977), and cases cited. "Both insurer and employee are entitled to [clear and] unambiguous findings----” Roderick’s Case, 342 Mass. 330, 334 (1961). It is particularly important in this case for the board to deal in some fashion with the uncontradicted documentary evidence concerning the employee’s wages during the period March 14, 1970, to January 13,1973. The judgment is reversed, and the case is to be remanded to *866the board for further findings on the employee’s capacity to earn wages during the period for which compensation is claimed.
Allan R. Rosenberg for the employee.
Peter G. Collias for the insurer & another.

So ordered.